Citation Nr: 1445860	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits at a full-time rate of payment for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010, under the Montgomery GI Bill (MGIB), Chapter 30.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded MGIB benefits to the Veteran at the half-time rate for the periods from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  
  
The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the March 2013 hearing transcript is potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  From May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010, the Veteran completed 3 credit hours per period at Troy University for her graduate program.

2.  The evidence is at least in equipoise as to whether a responsible official of Troy University certified that 3 credit hours were considered full-time status for graduate training.


CONCLUSION OF LAW

The Veteran is entitled to payment of educational assistance benefits at the full-time rate for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010.  38 C.F.R. §§ 3.102, 21.4273, 21.7170 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant educational assistance benefits under the Montgomery GI Bill, Chapter 30, at a full-time rate of payment for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010 is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  38 U.S.C.A. §§ 3001-3036 (West 2002).  VA will pay Chapter 30 educational assistance to an eligible veteran while she is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2013).

The rate of payment for VA basic educational assistance is dependent, in part, upon the status of the veteran's educational training (e.g., full time, 3/4 time, 1/2 time, etc.).  See 38 C.F.R. § 21.7136(b) (2013). 

In this case, the Veteran has been paid educational assistance benefits at a half-time rate for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010 for her graduate course work at Troy University.  She had been taking 3 semester hours during these periods, and a Troy University official certified in June 2011 that this was considered to be half-time status.  The Veteran maintains that a Troy University official had informed her at orientation that 3 semester hours were considered to be full-time status.  Therefore, she contends she should be reimbursed at a full-time rate for these periods of study. 

On January 27, 2009, VA electronically received an enrollment certification from Troy University for the Veteran for the period from January 5, 2009 to March 8, 2009.  This certification showed that the Veteran took a total of 3 credit hours and that these hours were considered full-time graduate training for this period.  

Subsequent enrollment certifications from Troy University for the Veteran show that she took 6 credit hours for the periods dated from March 16, 2009 to May 17, 2009 and from August 10, 2009 to October 11, 2009.  These credit hours were considered full-time graduate training for these periods.  However, enrollment certifications from Troy University for the periods dated from May 25, 2009 to July 26, 2009 and from October 12, 2009 to December 13, 2009 show that the Veteran took 3 credit hours and that these credit hours were considered half-time graduate training for these periods.  

In March 2013, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that prior to enrolling in Troy University's graduate program in January 2009, the Veteran had been enrolled at Argosy University.  The Veteran testified that Argosy University had considered 3 credit hours to be full-time status.  She reported that when she attended orientation at Troy University prior to enrollment, the presentation slides had not contained information regarding how many credit hours constituted full-time status for graduate course work.  She stated that prior to enrollment in Troy University, she had asked several Troy University officials how many credit hours were considered full-time status for graduate training and that she had been informed by 3 different officials that 3 credit hours constituted full-time status for graduate course work.  She maintained that because Argosy University had considered 3 credit hours to be full-time graduate status, she would not have left that university to enroll in Troy University if she had been told that 6 credit hours constituted full-time status.    

In administering MGIB benefits, 38 C.F.R. § 21.7170 (2013) provides that collegiate graduate training courses are measured under 38 C.F.R. § 21.4273 (2013).  An accredited graduate course will be measured in accordance with the regulations concerning collegiate course measurement unless it is the established policy of the school to consider less than 14 semester hours or the equivalent as full-time enrollment.  A "responsible official of the school" will certify that the veteran is pursuing the course full, three-quarter, one-half, less than one-half but more than one-quarter, or one quarter or less time.  38 C.F.R. § 21.4273(a)(2).  In this case, the Board acknowledges that in a June 2011 email, a responsible official of Troy University in the Business and Financial Affairs department certified that 3 semester hours were considered half-time status and 6 semester hours were defined as full-time status.  However, a responsible official of Troy University also filled out the enrollment certification form for the period from January 5, 2009 to March 8, 2009 and certified that the Veteran's 3 credit hours were considered full-time graduate training.  Additionally, the Veteran's credible testimony indicates that 3 other responsible Troy University officials, including a career counselor and school-certified official who was giving orientation, made representations that 3 credit hours were considered full-time graduate training.  Therefore, the Board finds that the evidence at least gives rise to a reasonable doubt as to whether 3 credit hours were considered full-time status for graduate training at Troy University.     

In light of the foregoing, the Board is satisfied that the criteria for entitlement to educational assistance benefits at a full-time rate of payment for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010 have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to educational assistance benefits at a full-time rate of payment for the periods dated from May 25, 2009 through August 9, 2009 and from October 12, 2009 through January 3, 2010 is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


